Citation Nr: 1204789	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for serous otitis externa and media of the left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for osteoarthritis of the left foot with pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant served on active duty (AD) in the U.S. Army Reserves from March to May 1976 and from August to October 1976, with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Because they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The appellant claims these disabilities at issue began during or as a result of her ACDUTRA and/or INACDUTRA service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d)  (2011).  The term "active military, naval, or air service" includes AD and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d). 

If the claimant does not qualify as a "Veteran" with respect to a particular claim, the claimant is not entitled to certain legal presumptions, such as the presumption relating to certain chronic diseases and disabilities (38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304), and the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), which also only apply to periods of AD service, not also ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, the record contains numerous service treatment records (STRs) from the appellant's service.  These records show she was first treated for allergic rhinitis in June 1979, also was seen for left ear-related problems in June 1979, and for left foot pain in September 1980, and had a nine-month history of asthma in March 1988.  However, it is unclear whether any of these conditions manifested during a period of ACDUTRA versus a period of INACDUTRA.  Since several of the claimed disabilities, particularly asthma and allergic rhinitis, are due to a disease process and not the result of an injury, service connection only may be established for these claimed disabilities if they were incurred or aggravated while she was performing ACDUTRA, not INACDUTRA.  And it remains unclear exactly when she was on ACDUTRA versus INACDUTRA.  


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the United States Army Reserve, the Adjutant General or Commandant of the Army National Guard, the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency and: 

a.  obtain the appellant's complete personnel file.

b.  Verify all periods of her active and inactive duty training.  In doing so, request the specific dates - not just retirement points - for all her periods of active and inactive duty training from 1976 until she retired.

2.  If it becomes reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the appellant a written explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  See 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

3.  Also if deemed necessary, schedule appropriate VA compensation examinations for medical opinions concerning whether any of her claimed disabilities are due to an injury incurred during a period of ACDUTRA or INACDUTRA, or due to a disease incurred during a period of ACDUTRA.


4.  Then readjudicate the claims in light of the additional evidence.  If any claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


